Citation Nr: 1727000	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-24 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating greater than 20 percent for service-connected lumbar spine osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 through March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) in an October 2016 videoconference hearing.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran averred in his October 2016 videoconference hearing that his lumbar spine osteoarthritis is worse than what is reflected by a 20 percent rating.  The Veteran last underwent a VA examination in January 2011, over six years ago.  Therefore, the Veteran should be afforded a VA examination to evaluate the current severity of his lumbar spine osteoarthritis.

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant VA treatment records from the Bay Pines VAMC and associated outpatient clinics from March 2013 to the present.

2. Schedule the Veteran for a VA examination to evaluate the current severity of his lumbar spine osteoarthritis.

3. Then, readjudicate the claim, and provide the Veteran a Supplemental Statement of the Case if the claim remains denied.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

